Citation Nr: 1526390	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  10-37 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether the reduction of the rating for status post incisional hernia repair, from 10 percent to 0 percent, effective January 1, 2010, was proper.

2.  Entitlement to a rating in excess of 10 percent for status post incisional hernia repair.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1997 to November 1998.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO) which, inter alia, reduced the rating for status post incisional hernia repair, from 10 percent to 0 percent, effective January 1, 2010, and denied entitlement to TDIU.  In July 2012, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) who is no longer before the Board; that VLJ remanded the matters in October 2013 for additional development.  The matters have been reassigned to the undersigned for the purpose of this decision.  

The matters on appeal originated as July 2008 claims for an increase in the Veteran's service-connected status post incisional hernia repair, then rated at 10 percent, and entitlement to TDIU.  As a result of development conducted during the adjudication of those claims, the RO issued a May 2009 rating decision, in which it proposed to reduce the rating for the Veteran's service-connected status post incisional hernia repair to 0 percent.  The proposed rating reduction was effectuated by the October 2009 rating decision on appeal. 

When these matters were previously before the Board, in October 2013, the issue of the rating for service-connected status post incisional hernia repair was styled as a single issue, to include a request for an increased rating and the propriety of the rating reduction.  Upon review of the record, the Board has determined that these should be considered as separate issues, as one may be decided herein (fully in the Veteran's favor) and the other must be remanded for additional development (see below).  Consequently, the matters have been recaptioned as on the cover page to this decision.

The issues of entitlement to service connection for intercostal neuralgia, muscle spasm, and abdominal cramps have been raised by the record in numerous medical records and lay statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  (See, e.g., April 5, 2012, VA primary care note).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of a rating in excess of 10 percent for status post incisional hernia repair and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A November 1998 rating decision granted service connection and a 10 percent rating for status post incisional hernia repair, effective November 5, 1998; the rating assigned has been continued in several rating decisions since that date.

2.  By a rating decision in May 2009, the RO proposed to reduce from 10 to 0 percent the rating for status post incisional hernia repair; an October 2009 rating decision implemented the reduction of the rating for the status post incisional hernia repair from 10 to 0 percent, effective January 1, 2010.

3.  Resolving all doubt in the Veteran's favor, the competent and credible evidence fails to establish overall improvement of the status post incisional hernia repair under the ordinary conditions of life and work.



CONCLUSION OF LAW

The decision to reduce the rating for status post incisional hernia repair from 10 to 0 percent was not proper, and restoration of a 10 percent rating is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.114, Diagnostic Code 7399; 4.118, Diagnostic Code 7804 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The regulations governing reductions of evaluations for compensation contain their own notification and due process requirements (which are discussed in greater detail below).  38 C.F.R. § 3.105(e).  Therefore, the notice provisions of the VCAA do not apply to the rating reduction on appeal.  

Furthermore, the Board acknowledges that the Veteran has requested an additional Board hearing, to which he is entitled, and which has not yet been provided.  (See Remand section, below.)  However, as the matter decided herein is entirely favorable to the Veteran, remand of this matter is unnecessary and would only serve impose additional burdens on VA while delaying the provision of benefits to which the Veteran is entitled.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, any duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

The Veteran was initially awarded service connection for status post incisional hernia repair, effective November 5, 1998, in a November 1998 rating decision; the rating assigned has been continued in several rating decisions since that date.  In a May 2009 rating decision, the RO proposed to reduce that rating from 10 to 0 percent.  Then, in an October 2009 rating decision, the RO determined that the proposed rating reduction was warranted, to be effective January 1, 2010.  The rating decision was based in large part on findings in an October 2008 VA examination report.  On January 1, 2010, the reduction was effectuated.

Under 38 C.F.R. § 3.103(b)(2), no award of compensation will be reduced unless the beneficiary is notified of such adverse action and has been provided a period of 60 days to submit evidence showing that the adverse action should not be taken.  38 C.F.R. § 3.103(b)(2) (2014).

In this case, the RO notified the Veteran through a letter in June 2009 that it proposed to take adverse action by reducing the disability rating assigned for his service-connected status post incisional hernia repair from 10 to 0 percent.  In August 2009, the RO notified the Veteran that the proposed reduction would reduce his combined evaluation for all service-connected disabilities from 40 to 30 percent.  The Veteran was given a period of 60 days after that letter to submit evidence showing that the disability rating should not be reduced.  Thus, the record indicates that the RO complied with the specific notice provisions applicable to rating reductions.  See 38 C.F.R. §§ 3.103(b)(2), 3.105(e).  The critical question, then, becomes whether the reduction in rating was proper based on the evidence of record.

Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was implemented, although post-reduction medical evidence may be considered in the context of evaluating whether the disability had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  In order for a rating reduction to be sustained, it must be shown by a preponderance of the evidence that the reduction was warranted.  Sorakubo v. Principi, 16 Vet. App. 120 (2002).

The Veteran has been rated 10 percent for service-connected status post incisional hernia repair by way of analogy to 38 C.F.R. § 4.118, Diagnostic Code 7804, for a painful scar.  On October 2008 VA scars examination, the examiner stated that the Veteran reported that his pain was not in his scar, but related to a muscle cramp to the left of his scar.  On physical examination, the examiner reported a superficial scar measuring 2 cm by 12 cm that was stable and nontender.  Based upon these findings, the RO proposed to reduce the Veteran's disability rating on the basis that his scar was no longer painful (asymptomatic).  

In August 2009, the Veteran submitted correspondence to the VA, in which he explained that the October 2008 VA examiner had misunderstood his statements regarding his symptoms, and that his scar remains painful.  In his February 2010 Notice of Disagreement, he clarified that he told the VA examiner that he had nerve and muscle pain that hurt worse that his scar, but that he never denied scar pain; he reiterated that his scar remains painful.  (At the July 2012 Board hearing (before another VLJ), the Veteran suggested that the misunderstanding may have been due to a language barrier.  Board Hearing Transcript, page 5.)

Significantly, VA treatment records from May and June 2009 note continued complaints of pain related to his hernia repair scar.  Furthermore, on November 2013 VA scars examination, conducted on remand, the examiner reported the Veteran's continued complaints of scar symptomatology, including pain, and noted visible flinching on physical examination of the abdomen.     

On longitudinal review of the record, and with the benefit of the doubt being afforded to the Veteran as is required by the law, the Board cannot find that the evidence demonstrates sustained material improvement in the service-connected status post incisional hernia repair.  See 38 C.F.R. §§ 4.3, 4.7.  Notably, while the single VA examination upon which the reduction was predicated appears to show that the abdominal scar in question is not painful, the Veteran has presented credible testimony that the examiner's report was based on a misunderstanding related to his report of other conditions that are also painful (and not the sole source of his pain/discomfort); significantly, the Veteran's testimony that his scar remains painful appears to be reasonably supported by the competent pre- and post-reduction medical evidence of record.  See Dofflemeyer, 2 Vet. App. at 277.  

Consequently, although the RO complied with the notice procedures governing rating reductions when it reduced the disability rating effective January 10, 2010, for the Veteran's status post incisional hernia repair, the Board finds that the evidence of record at that time, including VA treatment records, did not show that the hernia repair scar was no longer painful, and a reduction to a noncompensable rating was not warranted.  The Board finds that post-reduction evidence also shows that a reduction to 0 percent was not justified.  Accordingly, restoration of the 10 percent rating for status post incisional hernia repair is warranted.


ORDER

Restoration of a 10 percent rating for the Veteran's status post incisional hernia repair is granted, subject to the regulations governing payment of monetary awards.



REMAND

As regards the matters remaining on appeal, as noted in the Introduction, the Veteran most recently testified before a VLJ in July 2012 who has since left the Board.  In compliance with applicable law, the Veteran was notified in writing that the VLJ who held the prior hearing was no longer with the Board, and offered the option to have a new hearing.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2014).  The Veteran elected to have a videoconference hearing at his local RO.  See 38 C.F.R. § 20.717 (2014).  A remand is therefore necessary in order to comply with the Veteran's hearing request.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference Board hearing before a Veterans Law Judge at the earliest opportunity in accordance with applicable procedures.  Notify the Veteran and his representative of the date and time thereof.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, return the claims file to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


